Citation Nr: 0315622	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  02-16 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to VA benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The appellant served on active duty from September 1972 to 
October 1973.  He was discharged in October 1973 under other 
than honorable conditions.  Further, the record reflects he 
had additional service in the National Guard which included a 
period of active duty for training (ACDUTRA) from October 
1968 to March 1969.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2002 decision by the VA Regional Office (RO) in 
Los Angeles, California, which found that the character of 
the appellant's discharge was a bar to VA benefits.

The appellant provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in March 2003, a 
transcript of which is of record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The appellant's service in the National Guard, including 
his October 1968 to March 1969 ACDUTRA period, is not 
considered active service for VA purposes.

3.  The appellant's discharge from his September 1972 to 
October 1973 period of active service is considered 
dishonorable for VA purposes.

4.  The evidence does not show that the appellant was insane 
at the time of he committed the acts which resulted in his 
discharge from service.





CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to VA benefits.  38 U.S.C.A. §§ 101(2), 1521, 5103, 
5103A, 5107, 5303 (West 2002); 38 C.F.R. §§ 3.6, 3.12, 3.159 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. § 5100 et seq. (West 2002), became 
law.  VA has issued final regulations to implement these 
statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002), or filed before the date of enactment and not yet 
final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties under the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159.  Here, the record reflects that the RO 
informed the appellant of the law and regulations concerning 
character of discharge and why his discharge was a bar to VA 
benefits by various documents, such as correspondence dated 
in March and April 2002, as well as the September 2002 
Statement of the Case (SOC).  The VCAA made no changes to 
these requirements.  Further, the RO informed the appellant 
of the pertinent provisions of the VCAA by the March 2002 
correspondence, including what he must show to prevail in his 
claim, what information and evidence he was responsible for, 
and what evidence VA must secure.  Therefore, there is no 
further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  With respect to the duty 
to assist, the RO obtained the service records pertaining to 
the facts and circumstances regarding the appellant's 
discharge from service.  The Board also notes that the 
appellant had the opportunity to present testimony in support 
of his claim at the March 2003 videoconference hearing, and 
it does not appear that he has indicated the existence of any 
pertinent evidence that is not of record.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The record reflects that the appellant had 
service in the National Guard prior to his full-time active 
service from September 1972 to October 1973.  His National 
Guard service included a period of ACDUTRA from October 1968 
to March 1969 for which he received an honorable discharge.  
He was discharged from the National Guard in August 1972 to 
enter active duty.

The service records from the appellant's September 1972 to 
October 1973 period of active duty reflect that he was 
discharged under other than honorable conditions, as noted by 
his DD Form 214.  Further, the record reflects that he was 
facing a court martial for being absent without leave (AWOL) 
for 33 days when he accepted a discharge for the good of the 
service under the provisions of Chapter 10, AR 635-200.  A 
complete inquiry was conducted in August 1973 regarding the 
probable causes or motives for the appellant's unauthorized 
absence, which noted that he had had considerable problems 
adjusting to military life, that he had received punishment 
under battalion Article 15 but departed AWOL before serving 
punishment, and that there was no record of pertinent 
evidence found among the absentee's personal effects.  

When the appellant requested discharge in September 1973, he 
indicated that he understood that if his request for 
discharge was accepted, he might be discharged under other 
than honorable conditions and furnished an undesirable 
discharge certificate.  He also indicated that he understood 
that as a result of such a discharge he might be ineligible 
for many or all benefits administered by VA.  Moreover, he 
stated that he hated the Army, and that staying in would only 
cause more inconvenience to both the Army and to himself.  
The appellant's request was approved and the he was 
discharged from active duty, for which he received an 
undesirable discharge certificate.

A September 1973 service examination of the appellant 
reflects, in part, that his psychiatric condition was 
clinically evaluated as normal.

In March 2002, the appellant submitted a claim for 
nonservice-connected VA pension benefits.  Later that month, 
the RO sent correspondence to the appellant which advised 
him, in part, that entitlement to VA benefits was contingent 
upon discharge from the military under conditions other than 
dishonorable.

By correspondence dated in April 2002, the RO informed the 
appellant that they had reviewed the records concerning his 
discharge and had determined that his military service did 
not entitle him to VA benefits.  The RO stated that they had 
used the facts and circumstances provided by the military 
concerning the character of the appellant's discharge in 
making this decision.

The appellant appealed the RO's decision to the Board.  In 
his Notice of Disagreement, Substantive Appeal, and his 
videoconference hearing, he emphasized that his National 
Guard service prior to his period of active duty was 
exemplary.  He stated that he had received commendations, and 
that he had an honorable discharge from his period of 
ACDUTRA.  In addition, he indicated remorse for his actions 
which led to his October 1973 discharge under conditions 
other than honorable, and described the circumstances 
thereof.  Among other things, he indicated that he did not 
want to serve in the military because of his religious 
beliefs, and that he did not want to kill anyone.  He also 
noted that he saw pictures of torn bodies in Vietnam, and 
that it was something he did not want to be a part of.  
Further, he indicated that he started drinking and using 
drugs, such as marijuana, at that time.  Moreover, he 
testified that he worked as a musician during the period he 
was AWOL, and that he eventually turned himself in and 
accepted discharge from service.


Legal Criteria.  The term "active military, naval, or air 
service" includes active duty, any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).

Under 38 U.S.C.A. § 1521(a), VA pension benefits shall be 
paid to each veteran of a period of war who meets the service 
requirements of this section (as prescribed in subsection (j) 
of this section) and who is permanently and totally disabled 
from nonservice-connected disability.  The service 
requirements for pension are met if an individual served in 
the active military, naval or air service (1) for 90 days or 
more during a period of war, (2) during a period of war and 
was discharged or released from such service for a service- 
connected disability, (3) for a period of 90 consecutive days 
or more and such period began or ended during a period of 
war, or (4) for an aggregate of 90 days or more in two or 
more separate periods of service during more than one period 
of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

Beginning and ending dates of each war period are set forth 
in 38 C.F.R. § 3.2.  The term "period of war" in reference to 
pension entitlement under 38 U.S.C.A. § 1521 includes the 
Vietnam era, from February 28, 1961 to May 7, 1975, 
inclusive.

If the former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim was 
based was terminated by a discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.12.  A discharge under honorable conditions is 
binding on the VA as to the character of discharge.  38 
C.F.R. § 3.12(a).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense causing such 
discharge or release or unless otherwise specifically 
provided.  38 C.F.R. § 3.12(b).  Benefits are not payable 
where the former service member was discharged or released 
under one of the following conditions:  (1) As a 
conscientious objector who refused to perform military duty, 
wear the uniform, or comply with lawful order of competent 
military authorities; (2) By reason of the sentence of a 
general court-martial; (3) Resignation by an officer for the 
good of the service; (4) As a deserter; (5) As an alien 
during a period of hostilities, where it is affirmatively 
shown that the former service member requested his or her 
release; or (6) By reason of a discharge under other than 
honorable conditions issued as a result of an AWOL for a 
continuous period of at least 180 days.  This bar to benefit 
entitlement does not apply if there are compelling 
circumstances to warrant the prolonged unauthorized absence.  
38 C.F.R. § 3.12(c).

A discharge or release because of one of the offenses 
specified is considered to have been issued under 
dishonorable conditions:  (1) Acceptance of an undesirable 
discharge to escape trial by general court-martial; (2) 
Mutiny or spying; (3) An offense involving moral turpitude, 
which includes, generally, conviction of a felony; (4) 
Willful and persistent misconduct, which includes a discharge 
under other than honorable conditions, if it is determined 
that it was issued because of willful and persistent 
misconduct, with the exception that a discharge because of a 
minor offense will not, be considered willful and persistent 
misconduct if service was otherwise honest, faithful and 
meritorious; or (5) Homosexual acts involving aggravating 
circumstances or other factors affecting the performance of 
duty.  38 C.F.R. § 3.12(d).


Analysis.  In the instant case, the Board finds that the 
character of the appellant's discharge is dishonorable for VA 
purposes, and, as such, is a bar to VA benefits.

As an initial matter, the Board notes that only the 
appellant's September 1972 to October 1973 period of active 
service is for consideration in the adjudication of this 
appeal.  The Board acknowledges that the appellant served on 
ACDUTRA from October 1968 to March 1969, for which he 
received an honorable discharge.  However, ACDUTRA is not 
considered active duty unless service connection is granted 
for a condition incurred during a period of ACDUTRA.  The 
presumption of soundness is not applicable to an individual 
who has served only on ACDUTRA and has not established any 
service-connected disability.  Similarly, an individual whose 
service consisted entirely of inactive duty training may not 
be presumptively service connected for a disability unless he 
or she was otherwise disabled from an injury directly 
incurred in or aggravated during the period of inactive duty 
training. 38 C.F.R. § 3.6(a),(d).  Nothing in the record 
reflects that the appellant incurred or aggravated any 
current disabilities during his National Guard service, nor 
does he contend otherwise.  As such, this period is not for 
consideration in the instant case.

With respect to the September 1972 to October 1973 period of 
active duty, the Board finds that the appellant's discharge 
from this period is considered dishonorable for VA purposes.  
The Board notes that the appellant's service records clearly 
reflect that the military promulgated an undesirable 
discharge certificate as part of his October 1973 discharge, 
and nothing indicates that the military has upgraded or 
amended this discharge.  Moreover, the record reflects that 
this discharge was pursuant to Chapter 10, AR 635-200, and 
that the appellant accepted this discharge to avoid court-
martial, and that he understood that accepting this discharge 
might make him ineligible for many or all benefits 
administered by VA.  Both the circumstances of this 
discharge, as well as the pertinent military regulation, 
makes it clear that the appellant accepted an undesirable 
discharge to escape trial by general court martial.  
Consequently, his discharge is considered to have been issued 
under dishonorable conditions pursuant to 38 C.F.R. § 
3.12(d)(2).  As such, it is a bar to VA benefits, to include 
the nonservice-connected pension benefits which he was 
seeking when this case was initiated.

The Board further finds that the record does not show that 
the appellant was insane at the time of he committed the acts 
which resulted in his discharge from service.  Granted, the 
appellant has indicated that he had emotional problems at the 
time he went AWOL, and that he was abusing drugs and alcohol 
at that time.  However, no competent medical evidence is of 
record to support a finding that he was insane.  In fact, the 
September 1973 service examination reflects that his 
psychiatric condition was clinically evaluated as normal.  As 
this is the only competent medical evidence of record at the 
time of the appellant's discharge regarding his psychiatric 
condition, the Board must conclude he was not insane at that 
time.

For the reasons stated above, the Board finds that the 
appellant's discharge was dishonorable for VA purposes.  
Consequently, the appellant has no legal entitlement to VA 
benefits, to include nonservice-connected pension benefits.  
38 C.F.R. § 3.12(d).  The Board acknowledges that the 
appellant has expressed remorse for the actions which led to 
his October 1973 discharge.  However, this does not change 
the fact that this discharge is considered to have been 
issued under dishonorable conditions for VA purposes, and, as 
such, is a bar to VA benefits.  Accordingly, the benefit 
sought on appeal must be denied..  



ORDER

Inasmuch as the character of the appellant's discharge from 
service is a bar to VA benefits, the benefit sought on appeal 
is denied.




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

